Order affirmed, with costs. Held, that the order appealed from granting a new trial, stating no ground therefor, we assume that it was granted on.- the ground that the verdict was against the weight-of the evidence, or - the amount -thereof excessive, and this court will not interfere with the discretion thus exercised by .the trial- justice. All concurred, except Hiscock, J., who dissented upon the ground that, in the absence of a statement to- that effect in the order, it cannot be assumed that the new trial, was granted because the verdict was against the weight of the evidence or for excessive damages; that the order should not, therefore, be affirmed upon the theory that it was granted upon ope of those grounds, resting more or less in the discretion-of the .trial judge, and upon the facts in this case this court should not affirm the order because a new trial ought to have been granted upon one of said grounds.